 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:14-CR-43-GEB
12                                Plaintiff,
                                                         STIPULATION TO CONTINUE ADMIT-
13                          v.                           DENY/STATUS HEARING; [PROPOSED] ORDER
14   DANIEL ALLEN COATS,                                 DATE: May 31, 2019
                                                         TIME: 9:00 a.m.
15                                Defendant.             COURT: Hon. Garland E. Burrell, Jr.
16

17

18                                               STIPULATION

19          1.      By previous order, this matter was set for an admit-deny hearing or status conference on

20 May 31, 2019.
21          2.      Plaintiff, United States of America, by and through its counsel, Assistant United States

22 Attorney James Conolly, and defendant, Daniel Allen Coats, by and through his counsel, Jennifer

23 Mouzis, agree and stipulate to vacate the date set for status conference, May 31, 2019, and to continue it

24 to August 16, 2019, at 9:00 a.m.

25          3.      Defense counsel has indicated that Mr. Coats’ ongoing medical issues, resulting in part of

26 from an automobile accident, have prevented meaningful discussion between Mr. Coats and his attorney.
27 Health issues have delayed this hearing previously, but it is the parties’ understanding that Mr. Coats’

28 medical condition is more serious than previously believed, and Mr. Coats has had to undergo more

      STIPULATION TO CONTINUE STATUS CONFERENCE;         1
30    [PROPOSED] ORDER
 1 treatment than anticipated. As a result, defense counsel still has had inadequate time with her client to

 2 prepare for the Admit-Deny/Status Hearing.

 3          4.     The parties have conferred with the Probation Officer, and she has no objection to

 4 continuing this matter until August 16, 2019.

 5          5.     Accordingly, the parties respectfully request the Court adopt this stipulation and proposed

 6 order, and continue the status conference until August 16, 2019.

 7

 8          IT IS SO STIPULATED.

 9
     Dated: May 30, 2019                                MCGREGOR W. SCOTT
10                                                      United States Attorney
11                                                      /s/ James R. Conolly
                                                        JAMES R. CONOLLY
12                                                      Assistant United States Attorney
13
     Dated: May 30, 2019                                /s/ Jennifer Mouzis
14                                                      JENNIFER MOUZIS
15                                                      Counsel for Defendant
                                                        Daniel Allen Coats
16

17

18                                                   ORDER

19

20          IT IS SO FOUND AND ORDERED.

21          Dated: May 31, 2019

22

23

24

25

26
27

28

      STIPULATION TO CONTINUE STATUS CONFERENCE;         2
30    [PROPOSED] ORDER
